        Case 3:17-md-02801-JD Document 1523 Filed 06/02/21 Page 1 of 3
                                                     425 MARKET STREET                MORRISON & FOERSTER LLP

                                                     SAN FRANCISCO                    BEIJING, BERLIN, BOSTON, BRUSSELS,
                                                                                      DENVER, HONG KONG, LONDON,
                                                     CALIFORNIA 94105-2482            LOS ANGELES, NEW YORK, PALO ALTO,
                                                                                      SAN DIEGO, SAN FRANCISCO, SHANGHAI,
                                                     TELEPHONE: 415.268.7000          SINGAPORE, TOKYO, WASHINGTON, D.C.

                                                     FACSIMILE: 415.268.7522

                                                     WWW.MOFO.COM




June 2, 2020                                                                          Writer’s Direct Contact
                                                                                      +1 (415) 268.6511
                                                                                      BLau@mofo.com




Re:      In re Capacitors Antitrust Litigation
         Direct Purchaser Action
         Nos. 17-MD-2801, 14-CV-3264 (N.D. Cal.)


Dear Judge Donato:
Defendants Matsuo Electric Co., Ltd., Nippon Chemi-Con Corp. and United Chemi-Con,
Inc. write regarding the direct purchaser class trial in this matter, which has been postponed
until either August 16, or November 29, 2021.
Defendants respectfully request that the Court set a trial date beginning on November 29.
Defendants’ expert, Dr. Laila Haider, is unavailable to attend trial in August 2021 due to
prior personal commitments. In addition, as the Court is aware, a number of witnesses reside
in Japan, a jurisdiction from which their testimony cannot lawfully be taken remotely. That
prohibition leaves only the options of the witnesses traveling to the United States to testify
live or traveling to another Asian country to give testimony from there. Both options still
present COVID-related difficulties at this time. Access to vaccines is limited in Japan, 1 so
Japanese witnesses may still be unvaccinated in August and therefore unable or unwilling to
travel. Further, Japan currently imposes a 14-day quarantine on all travelers entering the
country, 2 which would place an additional burden on Japanese witnesses upon their return
home. Japan has begun to expedite its vaccine rollout, 3 so postponing the trial start date until
November renders it more likely that witnesses from Japan will be able to travel safely.




1
  See https://www.bloomberg.com/news/articles/2021-06-01/japan-s-much-maligned-vaccine-campaign-quietly-
gathers-speed (noting that “the percentage of Japan’s total population that has received at least one dose of vaccine -
- 7.8% -- still lags other developed countries”).
2
 See https://www.mofa.go.jp/ca/fna/page4e_001053.html#section3;
https://www.timeout.com/tokyo/news/japan-updates-its-quarantine-rules-and-extends-entry-restrictions-
030421.
3
  See https://www.bloomberg.com/news/articles/2021-06-01/japan-s-much-maligned-vaccine-campaign-
quietly-gathers-speed.
      Case 3:17-md-02801-JD Document 1523 Filed 06/02/21 Page 2 of 3




June 2, 2020
Page Two


                              Respectfully submitted,

                              By:         /s/ Bonnie Lau
                                             Bonnie Lau

                              MORRISON & FOERSTER LLP
                              Bonnie Lau
                              Margaret Webb
                              425 Market Street
                              San Francisco, CA
                              blau@mofo.com
                              mwebb@mofo.com

                              David D. Cross
                              Mary G. Kaiser
                              2100 L Street, NW
                              Suite 900
                              Washington, DC 20037
                              dcross@mofo.com
                              mkaiser@mofo.com

                              Attorneys for Defendant
                              MATSUO ELECTRIC CO., LTD.
      Case 3:17-md-02801-JD Document 1523 Filed 06/02/21 Page 3 of 3




June 2, 2020
Page Three


                              By:         /s/ Joseph J. Bial
                              Joseph J. Bial
                              PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                              Charles F. Rules
                              Joseph J. Bial
                              2001 K Street, NW
                              Washington, DC 20006-1047
                              rrule@paulweiss.com
                              jbial@paulweiss.com

                              Roberto Finzi
                              Farrah R. Berse
                              1285 Avenue of the Americas
                              New York, NY 10019-6064
                              rfinzi@paulweiss.com
                              fberse@paulweiss.com

                              KAUFHOLD GASKIN LLP
                              Steven Shea Kaufhold
                              388 Market St., Suite 1300
                              San Francisco, CA 94111
                              skaufhold@kaufholdgaskin.com

                              Attorneys for Defendants
                              NIPPON CHEMI-CON CORPORATION and UNITED
                              CHEMI-CON, INC.
